296 F.2d 733
Allen E. NORTHERN, Jr., Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 14519.
United States Court of Appeals Sixth Circuit.
December 13, 1961.

Quentin Householder and Frank C. Ingraham, Nashville, Tenn., Housholder, Ingraham, Atkins & McSween, Nashville, Tenn., on brief, for petitioner.
Elmer L. Cooke, Asst. U. S. Atty., Nashville, Tenn., Kenneth Harwell, U. S. Atty., Elmer L. Cooke, Asst. U. S. Atty., Nashville, Tenn., on brief, for respondent.


1
Before CECIL and WEICK, Circuit Judges, and DARR, Senior District Judge.

ORDER.

2
This is an appeal from an order of the District Court for the Middle District of Tennessee denying a pre-indictment motion of the appellant to suppress and return to the appellant certain evidence (account books and records) alleged to have been illegally taken.


3
Upon consideration of the proceedings and record in the trial court, the briefs of the parties and oral arguments of counsel, we conclude that the judgment of the District Court should be affirmed.


4
Biggs v. United States, 246 F.2d 40, C.A. 6, cert. denied 355 U.S. 922, 78 S.Ct. 364, 2 L.Ed.2d 353; Benes v. Canary, 224 F.2d 470, C.A. 6, cert. denied 350 U.S. 913, 76 S.Ct. 197, 100 L.Ed. 801; Rule 41(e), F.R.Cr.P., 18 U.S.C.A.


5
It is therefore ordered and adjudged that the judgment of the District Court be and it is hereby affirmed, without prejudice to the appellant to again raise the issue at the trial upon the indictment.